Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about April 17, 1997, *352which, upon reargument, denied plaintiffs and third-party defendant-appellant’s motions for summary judgment as against defendant and third-party plaintiff, vacated plaintiffs note of issue, and ordered a discovery conference, unanimously affirmed, without costs.
Reargument was properly granted, and the motions for summary judgment properly denied, upon a showing that the IAS Court had overlooked plain conflicts in the evidence as to, among other things, which trades were working on the day of the accident, what they were doing and where they were doing it, as well as in the witnesses’ accounts of the accident. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.